Opinion filed May 28, 2009











 








 




Opinion filed May 28, 2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00142-CR
                                                    __________
 
                                           RENE DIMAS, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 259th District Court
 
                                                          
Jones County, Texas
 
                                                    Trial
Court Cause No. 10079
 

 
                                             M E
M O R A N D U M    O P I N I O N
Rene
Dimas has filed a motion to dismiss his appeal.  The motion is signed by both
appellant and his attorney.  The motion is granted, and the appeal is
dismissed.
 
PER CURIAM
 
May 28, 2009
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.